Mr. Justice Waterman delivered the opinion oe the Court. In the present case it appears that appellee was familiar with the station, the platform and its surroundings. While, therefore, it is the case that the owners of railroads, which are public highways, are bound to make such landings or places of access to their roads as are necessary for the public accommodation, and to keep them in a reasonably suitable and safe state for the accommodation of the persons who may be expected to use them. 9 Foster (N. H.), 9, 39, 40; Longmore v. R. R. Co., 19 C. B., N. S. 183; 115 Eng. C. L. 183; Sawyer v. R R. Co., 27 Vt. 377. Appellee, having full knowledge of the situation of the platform, can not recover because of a defect in the arrangement thereof, if any there was. Appellee, knowing that this platform, projected over the roadway along which locomotives ran, placed himself with his back to the track in a position where he was struck by a passing engine. Counsel say that it became necessary for appellee to go where he was when hurt. We do not find any evidence justifying such assertion. Appellee was, with a number of other milkmen, removing cans from the platform. If appellee’s cans were on the side nearest the track, the west side of the platform, appellee could have waited until the other cans were removed by their owners, or himself moved them out of the way. Probably, in thoughtless haste, he went upon the track, took a can, and, as the evidence shows, backed with it down the line, up which an engine was coming. His danger was seen by his fellow-merchants; they shouted to him—one, close to him, jumped over cans out of the way; appellee was not quick enough and was hit. The record here presented, shows that appellee was not in the exercise of ordinary care, else, with nothing to obstruct his view, he would have looked down the straight track, and would have seen the approaching engine. It is urged that there was a failure to ring the bell upon the engine, and that the ordinance so required. As the accident did not happen at a crossing, the only negligence of the defendant, shown by the evidence, was the failure to ring a bell. The practice of ringing, or failure by appellant to ring a bell, did not relieve appellee from the obligation to exercise ordinary care. It is not ordinary care to go upon a railroad track and engage in work, standing with one’s back to the direction from which trains come and run. The platform in question was on a level with the railroad track; appellee unnecessarily went thereon, failing to exercise ordinary care for his own safety. Appellee was not invited to the place at which he was injured. All of his and the other cans were placed where no one need run any risk in taking them therefrom. Appellant was therefore not required to keep a watchman to warn the milkmen of the approach of trains. The judgment of the Superior Court is reversed and the cause remanded.